Citation Nr: 0830340	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory 
disability due to asbestos exposure, claimed as a lung 
condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran served from March 1947 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.   


FINDING OF FACT

There is no credible medical evidence showing that the 
veteran has asbestosis or any other asbestos-related disease.


CONCLUSION OF LAW

A respiratory disability due to asbestos exposure, claimed as 
a lung condition, was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131 (West 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Discussion - Respiratory Disability

The veteran is seeking service connection for a respiratory 
disability due to asbestos exposure in service, claimed as a 
lung condition.  However, since no medical evidence shows 
that the veteran has asbestosis or an asbestos-related 
disease, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Service connection is also 
possible for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although there is no statute specifically dealing with 
service connection for asbestos-related diseases, and the 
Secretary has not promulgated any specific regulations, in 
1988 VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, VAOPGCPREC 
4-00, opinion by VA's Office of General Counsel discussing 
the development of asbestos claims.

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

In this case, the record shows that the RO complied with the 
above proscribed procedures.  The RO sent the veteran a 
letter requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Nonetheless, the evidence weighs 
against the veteran's claim.  No medical evidence shows that 
the veteran has asbestosis or any other asbestos-related 
disease.  

Service treatment records are negative, including an October 
1957 chest x-ray taken for re-enlistment which proved 
negative.  Although the service treatment records indicate 
that the veteran was seen for a cough and irritation of the 
throat in November 1966, the impression was viral 
pharyngitis.  A chronic respiratory problem was not 
diagnosed.  A February 1968 medical examination for 
retirement also listed a chest x-ray that was normal.  A 
February 1968 report of medical history indicated no chronic 
or frequent cold, shortness of breath, pain or pressure in 
the chest, chronic cough, or tuberculosis.  Thus, in the 
absence of evidence of a chronic respiratory disability in 
service, the service treatment records provide evidence 
against the claim.

In May 2005, the veteran did complete the asbestos exposure 
questionnaire.  The veteran stated he was exposed to asbestos 
in 1947, while arc welding and aircraft welding in training 
and in 1948 when the veteran welded pipelines.  He also 
smoked one pack per day from 1947 to 1962.  Since service, he 
worked as a forklift operator at a lumber mill for 15 years.  
He indicated that his only source of treatment for residuals 
of asbestos exposure was from a private treatment facility.  

Post service treatment records however make no reference to 
chronic respiratory problems.  The Board reviewed VA 
outpatient treatment records dated from 2003 to 2005.  On 
October 2003 the lungs were reported clear to auscultation.  
The Board also reviewed private treatment records dated from 
June 1999 to September 2004, none of which show treatment for 
a chronic respiratory disability.  It is acknowledged that a 
March 2001 report appears to diagnose bronchitis and 
asbestosis.  However, the Board points out that even at that 
time, examination findings were essentially normal and not 
one report prior to 2001 or thereafter records a diagnosis of 
bronchitis or asbestosis.  In fact, after a bout of 
pneumonia, the veteran's lungs were clear in April 2002 and 
again in October 2003.  As such, these records also provide 
highly probative evidence against the claim.

Overall, since no current respiratory disability has been 
identified by a medical professional, the veteran's claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim). 

Further, the veteran's own lay statements concerning the 
presence and etiology of a respiratory disorder are 
insufficient to prove his claim.  The Board acknowledges that 
the veteran is competent to discuss symptoms observable to a 
lay person; however, as a lay person, without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative opinion on a medical matter, such as 
the presence or etiology of the veteran's claimed disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In a November 2004 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.          

The December 2006 statement of the case provided the 
appellant with the relevant regulations for his service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  Moreover, the record shows 
that the appellant was represented by the Oregon Department 
of Veteran's Affairs and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 889. 

VA has obtained service treatment records and assisted the 
veteran in obtaining evidence.  The veteran's VA and private 
treatment reports are of record.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no medical evidence of a current respiratory 
disability, to include any disability due to asbestos 
exposure.  Therefore, there is sufficient evidence to decide 
the case. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  


ORDER

Service connection for a respiratory disability due to 
asbestos exposure, claimed as lung condition, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


